DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Remarks
  	Claims 1-23 are examined.
Claims  24-26 are withdrawn as of with traverse.  
  	This application contains 24-26  are drawn to an invention nonelected without traverse in the reply filed on April 19, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
  	Applicant is reminded that upon the cancellation of claims (Claims 24-26)  to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of U.S. Patent No. 10362532. 
           Although the claims at issue are not identical,  but they are not patentably distinct from each other because they  are both exhibiting similar notification indicating identities of multiple wireless network service providers to access remote network through shared wireless access node for communication from mobile device indicating first wireless  from identities to establish a wireless communication link.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interpret the limitations of the instant application, which is the fact The Same Invention in Claims 1-23 of US Patent Application No. 17/069062 and Claims  of US Patent No. 10362532, since they are utilized the similar notification indicating identities of multiple wireless network service providers to access remote network through shared wireless access node for communication from mobile device indicating first wireless  from identities to establish a wireless communication link.  It is obvious to a person having ordinary skill in the art to remove steps or elements from a previously filed claim absent evidence of criticality of the step.   The rationale why a modification such as removal of steps does not appear to render the prior art unsatisfactory for its intended purpose. As such the removal is obvious. 
 The claims are rejected under obvious type double patenting because although different they are alleged not patentably distinct, they have a common inventor. The invention is also commonly owned by  Charter Communications Operating  at the time of invention. 
This is an obviousness-type double patenting rejection.   Further claim tables are provided below. 
The Claims 1-23, of current application and U.S. Patent No. 10362532 are compared as follows, showing the obviousness of the teachings of the patent to the claimed invention: 

  Current Application
  US Patent No.  10362532
Claims 1 (for example):
 Claim  1 (for example): 
1. A method comprising: 
at a shared wireless access node: 
transmitting a notification indicating identities of multiple wireless network service providers to a mobile communication device, each of the multiple wireless network service providers available to provide access to a remote network through the shared wireless access node, the notification further including priority information assigned to the multiple wireless network service providers; and receiving communications from a mobile communication device, the communications indicating a first wireless network service provider selected from the identities to establish a wireless communication link.
1. A method comprising: at a mobile communication device: 

receiving notification of multiple wireless network service providers, each of which provides access to a remote network through a wireless access node, the notification including priority information assigned to the multiple wireless network service providers, the priority information indicating a respective ranking of the multiple wireless network service providers associated with the wireless access node; selecting, based on the priority information, a first wireless network service provider amongst the multiple wireless network service providers; and communicating with the wireless access node to establish a wireless communication link, the mobile communication device establishing the wireless communication link to access the remote network through the wireless access node using wireless services provided by the first wireless network service provider.


 
 



In addition,  although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of each claim in the present application is essentially identical to the scope of a corresponding claim in the instant application and US Patent No. 10362532, as indicated in the above claim diagram (see above for details).

Also, it is noted, claims 1-23 of current application and claims 1-33 of U.S. Patent No.  10362532 are exhibiting similar notification indicating identities of multiple wireless network service providers to access remote network through shared wireless access node for communication from mobile device indicating first wireless  from identities to establish a wireless communication link,  similarly. 

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 1-23 are allowed over the prior art made of record.

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes notification indicating identities of multiple wireless network service providers to access remote network through shared wireless access node for communication from mobile device indicating first wireless  from identities to establish a wireless communication link in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.  The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.  W. Egner et al. (US Publication No.  20160249223 A1), “Method and sytem for optimizing shared spectrum utilizing context aware radio communication management” (August 25, 2016).
2.  C. Wong et al. (US Publication No.  20190141624 A1), “Service provider selection in a wireless network” (May 9, 2019).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov